Citation Nr: 9905191	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-40 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating determination, 
which denied service connection for residuals of a head 
injury.  


FINDING OF FACT

There is no competent evidence of a nexus between any current 
residuals of a head injury and service.  


CONCLUSION OF LAW

The claim of service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  The threshold question that must be resolved 
with regard to a claim is whether the appellant has presented 
evidence that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  A well grounded claim is a plausible claim, meaning a 
claim that appears to be meritorious on its own or capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

The United States Court of Veterans Appeals (Court) has held 
that the essential elements required to demonstrate the 
presence of a well-grounded claim and the type of evidence 
required to establish each element consists of the following:  

(1)  Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 
6 Vet. App. 465 (1994).  

(3)  Evidence of a nexus between the in-service injury 
or disease and the current disability (medical evidence 
or presumption that certain disabilities manifest within 
certain periods are related to service); Grottveit v. 
Brown, 5 Vet. App. 91, (1993); Lathan v. Brown, 7 Vet. 
App. 359, 366 (1995).  

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms.  
However, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types, and 
circumstances of service, as shown by the service records, 
the official history of each organization in which the 
veteran served, the veteran's medical records, and all perti-
nent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1998).  

actory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  the reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).

In Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table), the Court concluded that 38 
U.S.C.A. § 1154(b) relaxes the evidentiary requirements for 
adjudication of certain combat-related VA disability 
compensation claims.  The section permits veterans who had 
been engaged in combat with the enemy to use, under certain 
circumstances, lay evidence to prove incurrence of a 
particular disease or injury.

Factual Background.  A review of the veteran's service 
medical records demonstrates that there were no complaints, 
reports, or findings of a head injury in service.  On the 
veteran's February 1947 service separation examination, there 
were also no reports or findings of a head injury.  Normal 
neurological findings were reported at that time.  

On his initial application for compensation and pension, 
received in March 1947, the veteran did not report or request 
service connection for residuals of a head injury.  

At the time of a May 1947 VA examination, the veteran did not 
complain of or report a head injury or its residuals.  The 
examiner specifically found no evidence of injuries at that 
time.  

In conjunction with the veteran's claim for other 
disabilities, medical records were obtained from 382nd 
Station Hospital in Ashom City, Korea, in June 1947.  These 
records demonstrate that the veteran was hospitalized for a 
Baker's cyst in September 1946.  The cyst was removed under 
general anesthesia.  Physical examination performed in 
conjunction with the veteran's hospitalization revealed 
normal findings for the veteran's head, including his ears, 
eyes, and nose.  

In May 1953, the veteran requested service connection for 
dental treatment.  On the request form, it was indicated that 
the veteran had had his teeth filled while in service.  The 
veteran reported that he had been treated in November 1946 
and January 1947 for his teeth.

In February 1974, the veteran was seen with complaints of 
pain in the occipital and anterior neck regions.  The veteran 
reported that he had received a blow to the head in the 
occipital region while in the Army.  The examiner noted that 
there was a small lump in the left occipital region.  X-rays 
of the skull revealed no abnormalities.  In March 1974, the 
veteran was again seen complaining of headaches.  A diagnosis 
of headaches, etiology unknown, was rendered and the 
physician indicated that the headaches were probably 
partially due to cervical disc disease and partially to 
muscular tension.

At the time of an October 1975 visit, the veteran reported a 
history of severe head injuries.  He indicated that he had 
fallen onboard ship against a box in 1946.  He reported that 
he developed a bump on his head from the fall and that he had 
had headaches ever since.  He also noted that he had struck 
his head when falling in his house four months earlier.  At 
the time of an outpatient visit later that month, the veteran 
reported that he had had headaches for approximately three 
years.  

At the time of an August 1978 VA examination, the veteran 
again reported having headaches since receiving trauma to the 
head.  The examiner indicated that there was a diffuse soft 
spot in the occipital region.

In September 1979, the veteran was seen with complaints of a 
seizure.  In February 1980, the veteran was hospitalized for 
a seizure.  At the time of his admission, the veteran 
reported that his first seizure had occurred approximately 4 
or 5 years earlier.  He noted that the second seizure had 
occurred approximately one month ago and that he had had two 
more seizures in September 1979.  The veteran dated the 
origin of the seizures and headaches to head trauma sustained 
while in Korea.  While hospitalized, a diagnosis of post-
concussion syndrome was rendered.  

In an August 1981 VA cooperative study, it was noted that the 
etiology of the veteran's seizures was assumed to be post-
traumatic, as the veteran had a history of having been 
"beaten up" a few times.  

At the time of a March 1985 social security disability 
evaluation examination, the veteran reported that while in 
Korea, a jeep that he was in turned over causing him to 
sustain a head injury, which resulted in a five month 
hospitalization stay.  The veteran indicated that he had had 
a seizure disorder since this time.  

At the time of his November 1994 personal hearing, the 
veteran testified that he performed the duties of 
longshoreman while stationed in Korea in 1946.  He indicated 
that he unloaded all types of ships.  He also reported 
operating heavy equipment.  The veteran indicated that in 
April or May 1946 he was working on a boat and slipped and 
fell.  He testified that he almost fell in the hatch hole and 
that when coming down he fell on his head.  He noted that he 
had had various troubles and disorders with his head 
thereafter.  The veteran reported that he was knocked 
unconscious and that when he woke up he was in Ashon City 
Hospital in Korea.  He noted that he was in the hospital for 
approximately three months.  He indicated that he was given 
pain pills and other "stuff" for his head while 
hospitalized.  The veteran testified that he had problems 
with his eyesight and with seizures while hospitalized.  He 
also reported that after his release from the hospital he was 
assigned night duties.  He further indicated that he blacked 
out sometimes while on duty.  He also reported that he was 
taking pain pills for his headaches at that time.  

The veteran also testified as to having sustained a second 
head injury while in service.  He indicated that in December 
1946, a jeep he was riding in was involved in an accident.  
The veteran reported that the jeep went off the road and he 
hit his head on the dashboard.  He noted that his head 
started swelling and that he had seizures after the accident.  
He indicated that he was hospitalized for one week as a 
result of this accident.  The veteran also reported that he 
had his teeth knocked out during the jeep accident and that 
he had them fixed in Korea.  The veteran indicated that he 
had not suffered any head injuries since his period of 
service.  

Analysis.  As described earlier, there are three elements 
that must be met for a well-grounded claim.  The first 
element of a well-grounded claim, evidence of current 
disability, is met as the record contains diagnoses of post-
concussion syndrome and seizures which were possibly of post-
traumatic origin.

The second element of a well-grounded claim, evidence of 
incurrence of an injury in service, is met by the testimony 
of the veteran regarding the head injuries he sustained while 
in the military service in 1946.

The Board must next determine whether there is competent 
evidence of a nexus between post-concussion syndrome or 
seizures and the head injuries the veteran reported that he 
sustained during service.

Chronicity.  In accordance with the Court's guidance in 
Savage, the Board must next consider 2 elements:  (1) whether 
chronic residuals of head injury were shown during service; 
and (2) whether the veteran presently has the same condition.  
This requires that the Board determine whether chronic 
residuals of head injury are the type of disability that 
requires medical expertise to demonstrate its existence.  
Where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu, 2 Vet. App. at 494.  The Court in 
Savage held that evidence needed to demonstrate the existence 
in service or in the presumption period of a chronic disease 
does not have to be contemporaneous with the time period to 
which it refers, that it can be post-service or post-
presumption-period evidence.

Initially, the Board finds that medical expertise is required 
to identify chronic residuals of head injury, such as post-
concussion syndrome and seizures.  There is no medical 
evidence that demonstrates that the veteran had chronic 
residuals of head injury until the 1970's, almost 30 years 
after the head injuries which the veteran reported that he 
sustained during service.  While the veteran has presented 
competent evidence that he sustained head injuries during 
service, and medical evidence currently shows that he has 
chronic residuals of head injury, without consideration being 
given to continuity of symptomatology, the Board finds that 
medical evidence is required to show that the head injuries 
noted during service resulted in chronic residuals.  No such 
evidence is of record.  The service medical records are void 
of any complaints or findings of a head injury or its 
residuals.  On the veteran's service separation examination, 
there were no complaints, reports, or findings of a head 
injury, and neurological testing was found to be normal.  
Moreover, the only significant diseases, wounds, or injuries 
reported at the time of the examination related to the 
Baker's cyst that was removed in September 1946.  The Board 
also observes that the veteran did not report having any head 
injuries on his initial application for compensation, 
received in March 1947, and that he did not report or 
complain of a head injury at the time of a May 1947 VA 
examination.  The Board further observes that the May 1947 
examiner indicated that there were no other detectable 
injuries other than the popliteal scar at the time of the 
examination.  In addition, the treatment records received 
from the 382nd Station Hospital relating to the veteran's 
September 1946 hospitalization for his Baker's cyst made no 
reference to any prior head injuries and noted normal 
findings for the head.  Since element 1 (competent evidence 
that the head injuries during service resulted in chronic 
residuals) is not satisfied, by definition, element 2 
(competent evidence that the veteran presently has the same 
condition) cannot be satisfied either.  Savage, supra.

Continuity of Symptomatology.  Even though the evidence in 
this case fails to show that the head injuries the veteran 
experienced during service resulted in chronic residuals, the 
Court has observed in Savage that a VA claimant may still 
obtain the benefit of 38 C.F.R. § 3.303(b) (that is, 
providing a substitute way of showing in-service incurrence 
and medical nexus for purposes of well grounding a claim) if 
continuity of symptomatology is demonstrated.  The Court has 
pointed out that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court in Savage 
held that as long as the condition was noted at the time the 
veteran was in service, such noting need not be reflected in 
any written documentation contemporaneous to service.  In 
this case the veteran has testified that he has had headaches 
and seizures since the in-service head injuries.  This 
assertion, for purposes of well groundedness is presumed 
credible because it is not inherently incredible or beyond 
the competence of the veteran, as a lay person, to observe.  
King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, 
continuity of symptomatology has been demonstrated.  

Nevertheless, notwithstanding the veteran's showing of in-
service injury and post-service continuity of symptomatology, 
the Board must next determine whether or not medical 
expertise is required to relate the veteran's present post-
concussion syndrome and seizures to his in-service head 
injuries and/or post-service symptoms.  As the Court has 
pointed out, the answer depends on the nature of the 
veteran's present condition, i.e., whether it is of a type 
that requires medical expertise to identify it as the same 
condition as that for which continuity of symptomatology has 
been demonstrated.

As noted above, the Board finds that the veteran's post-
concussion syndrome and seizures are conditions which require 
medical expertise to identify.  Thus, in view of the guidance 
provided by the Court, the Board holds that medical evidence 
is needed to provide a causal nexus between the post-
concussion syndrome and seizures diagnosed many years after 
service and the head injuries which the veteran has reported 
that he sustained in 1946 or the symptoms he experienced 
thereafter.  The Board is of the opinion that there is no 
medical evidence which related the veteran's current post-
concussion syndrome and/or seizures, first medical identified 
many years after service, to the injuries he sustained in 
1946 or the symptoms he experienced thereafter.  Although 
several examiners have indicated that the veteran's headaches 
and seizures are probably as a result of post-traumatic 
concussion syndrome, none of the examiners have specifically 
related this to injuries sustained in service.  Thus, the 
veteran has not presented evidence of a well grounded claim 
of service connection for residuals of a head injury.

While the veteran's representative has argued that the 
provision of 38 U.S.C.A. § 1154(b) are for application, the 
evidence does not demonstrate that the veteran was involved 
in combat.  Therefore, these provisions do not apply.  


ORDER

Service connection for residuals of a head injury is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

